ITEMID: 001-60027
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF SARITAÇ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Feyyaz Gölcüklü;Georg Ress
TEXT: 10. On 15 June 1979 the applicant was arrested on suspicion of membership of an illegal organisation, the THKP-C (Turkish People’s Liberation Party/Front).
11. On 11 July 1979 the applicant was detained on remand.
12. On 15 January 1980 the Military Public Prosecutor filed a bill of indictment with the Martial Law Court against the applicant and 127 other defendants. The Public Prosecutor accused the applicant, inter alia, of membership of an illegal armed organisation, namely the THKP/C, whose object was to undermine the constitutional order and replace it with a Marxist-Leninist regime. He further charged the applicant with having been involved in a number of crimes such as armed robbery of public and private properties, and opening fire on several individuals.
13. The prosecution sought the death penalty under Article 146 § 1 of the Criminal Code.
14. On 30 July and 17 October 1980, 24 March 1981 and 23 February 1982 in respect of additional criminal proceedings initiated against the applicant before the Zonguldak, Torba and Izmir Assize Courts (ağır ceza mahkemesi), the courts issued decisions of nonjurisdiction on the ground that the incidents fell within the jurisdiction of the Martial Courts. The cases were joined to the case-file before the İstanbul Martial Court.
15. In a judgment of 8 November 1984 the İstanbul Martial Law Court convicted the applicant of membership of the THKP/C and his involvement in the alleged crimes. It sentenced the applicant to death penalty under Article 146 § 1 of the Criminal Code.
16. As the applicant’s sentence exceeded 15 years’ imprisonment, his case was automatically referred to the Military Court of Cassation (Askeri Yargıtay).
17. On 12 April 1988 the Military Court of Cassation quashed the judgment of the first instance court failed to establish the applicant’s involvement in some of the alleged crimes. It referred the case to the İstanbul Martial Law Court.
18. On 17 August 1990 the İstanbul Martial Law Court convicted the applicant under Article 146 § 1 of the Criminal Code and sentenced him to twelve years and six months’ imprisonment, permanently debarred him from employment in the civil service and placed him under judicial guardianship. The applicant appealed.
19. Following promulgation of the Law of 27 December 1993, which abolished the jurisdiction of the Martial Law Courts, the Court of Cassation (Yargıtay) acquired jurisdiction over the case and on 4 January 1994 the case file was transmitted to it.
20. On 18 April 1995 the Court of Cassation upheld the applicant’s conviction.
21. Article 146 § 1 of the Criminal Code provides:
“Whosoever shall attempt to alter or amend in whole or in part the Constitution of the Republic of Turkey or to effect a coup d’état against the Grand National Assembly formed under the Constitution or to prevent it by force from carrying out its functions shall be liable to the death penalty.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
